
	
		I
		111th CONGRESS
		1st Session
		H. R. 3652
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2009
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act and title XVIII of
		  the Social Security Act to make the provision of technical services for medical
		  imaging examinations and radiation therapy treatments safer, more accurate, and
		  less costly.
	
	
		1.Short titleThis Act may be cited as the
			 Consistency, Accuracy, Responsibility,
			 and Excellence in Medical Imaging and Radiation Therapy Act of
			 2009.
		2.PurposeThe purpose of this Act is to improve the
			 quality and value of health care by increasing the safety and accuracy of
			 medical imaging examinations and radiation therapy procedures, thereby reducing
			 duplication of services and decreasing costs.
		3.Quality of
			 medical imaging and radiation therapyPart F of title III of the Public Health
			 Service Act (42 U.S.C. 262 et seq.) is amended by adding at the end the
			 following:
			
				4Medical Imaging
				and Radiation Therapy
					355.Quality of
				medical imaging and radiation therapy
						(a)Qualified
				personnel
							(1)In
				generalEffective January 1, 2013, personnel who perform or plan
				the technical component of either medical imaging examinations or radiation
				therapy procedures for medical purposes must be qualified under this section to
				perform or plan such services.
							(2)QualificationIndividuals
				qualified to perform or plan the technical component of medical imaging
				examinations or radiation therapy procedures must—
								(A)possess current
				certification in each medical imaging or radiation therapy modality and service
				provided from a certification organization designated by the Secretary pursuant
				to subsection (c); or
								(B)possess current
				State licensure, or certification, where—
									(i)such services and
				modalities are within the scope of practice as defined by the State for such
				profession; and
									(ii)the requirements
				for licensure, certification, or registration meet or exceed the standards
				established by the Secretary pursuant to this section.
									(3)State licensure,
				certification, or registration
								(A)Nothing in this
				section diminishes the authority of a State to define requirements for
				licensure, certification, or registration, the requirements for practice, or
				the scope of practice of personnel.
								(B)The Secretary
				shall not take any action under this section that would require licensure by a
				State of those who perform or plan the technical component of medical imaging
				examinations or radiation therapy procedures.
								(4)ExemptionsThe
				qualification standards described in this subsection shall not apply to
				physicians (as defined in section 1861(r) of the Social Security Act (42 U.S.C.
				1395x(r))) or to nurse practitioners and physician assistants (each as defined
				in section 1861(aa)(5) of the Social Security Act (42 U.S.C.
				1395x(aa)(5))).
							(b)Establishment of
				standards
							(1)In
				generalFor the purposes of determining compliance with
				subsection (a), the Secretary, in consultation with recognized experts in the
				technical provision of medical imaging or radiation therapy services, shall
				establish minimum standards for personnel who perform, plan, evaluate, or
				verify patient dose for medical imaging examinations or radiation therapy
				procedures. Such standards shall not apply to the equipment used.
							(2)ExpertsFor
				the purposes of this subsection, the Secretary shall select expert advisers to
				reflect a broad and balanced input from all sectors of the health care
				community that are involved in the provision of such services to avoid undue
				influence from any single sector of practice on the content of such
				standards.
							(3)Minimum
				standardsMinimum standards may vary in form for each of the
				covered disciplines, reflecting the unique or specialized nature of the
				technical services provided, and shall represent expert consensus from those
				practicing in each of the covered disciplines as to what constitutes excellence
				in practice and be appropriate to the particular scope of care involved.
							(4)Allowance for
				additional standardsNothing in this subsection shall be
				construed to prohibit a State or certification organization from requiring
				compliance with higher standards than the minimum standards specified by the
				Secretary pursuant to this subsection.
							(5)TimelineThe
				Secretary shall promulgate regulations for the purposes of carrying out this
				subsection no later than 18 months after the date on which this section is
				enacted.
							(c)Designation of
				certification organizations
							(1)In
				generalThe Secretary shall establish a program for designating
				certification organizations that the Secretary determines have established
				appropriate procedures and programs for certifying personnel as qualified to
				furnish medical imaging or radiation therapy services.
							(2)FactorsWhen
				designating certification organizations, and when reviewing or modifying the
				list of designated organizations for the purposes of paragraph (4)(B), the
				Secretary shall consider—
								(A)whether the
				certification organization has established certification requirements for
				individuals that are consistent with or exceed the minimum standards
				established in subsection (b);
								(B)whether the
				certification organization has established a process for the timely integration
				of new medical imaging or radiation therapy services into the organization’s
				certification program;
								(C)whether the
				certification organization has established education and continuing education
				requirements for individuals certified by the organization;
								(D)whether the
				organization has established reasonable fees to be charged to those applying
				for certification;
								(E)whether the
				examinations leading to certification by the certification organization are
				accredited by an appropriate accrediting body as defined in subsection
				(d);
								(F)the ability of the
				certification organization to review applications for certification in a timely
				manner; and
								(G)such other factors
				as the Secretary determines appropriate.
								(3)Equivalent
				education, training, and experience
								(A)In
				generalFor purposes of this section, the Secretary shall,
				through regulation, provide a method for the recognition of individuals whose
				training or experience are determined to be equal to, or in excess of, those of
				a graduate of an accredited educational program in that specialty. Such
				authority shall expire seven years after the enactment of this section.
								(B)EligibilityThe
				Secretary shall not recognize any individual pursuant to the authority of
				subparagraph (A) unless such individual—
									(i)was performing or
				planning the technical component of medical imaging examinations or radiation
				therapy treatments prior to enactment of this section; and
									(ii)is ineligible to
				take the licensure or certification examination for that discipline.
									(4)Process
								(A)RegulationsThe
				Secretary shall, by July 1, 2012, promulgate regulations for designating
				certification organizations pursuant to this paragraph.
								(B)Designations and
				listThe Secretary shall, by January 1, 2013, make determinations
				regarding all certification organizations that have applied for designation
				pursuant to the regulations promulgated under subparagraph (A), and shall
				publish a list of all certification organizations that have received
				designation.
								(C)Periodic review
				and revisionThe Secretary shall periodically review the list,
				taking into account the factors established under paragraph (2). After such
				review, the Secretary may, by regulation, modify the list of certification
				organizations that have received designation.
								(D)Certifications
				prior to removal from listIf the Secretary removes a
				certification organization from the list of certification organizations
				designated under subparagraph (B), any individual who was certified by the
				certification organization during or before the period beginning on the date on
				which the certification organization was designated as a certification
				organization under subparagraph (B) and ending on the date on which the
				certification organization is removed from such list shall be considered to
				have been certified by a certification organization designated by the Secretary
				under subparagraph (B) for the remaining period that such certification is in
				effect.
								(d)Approved
				accrediting bodies
							(1)In
				generalThe Secretary shall publish a list of entities that are
				approved accrediting bodies for certification organizations for purposes of
				subsection (c)(2)(E). The Secretary shall publish the list no later than 24
				months after enactment of this section and shall revise the list as
				appropriate.
							(2)Requirements for
				approvalThe Secretary shall not approve an accrediting body for
				certification organizations unless the Secretary determines that such
				accrediting body—
								(A)is a nonprofit
				organization;
								(B)is a national or
				international organization with accreditation programs for examinations leading
				to certification by certification organizations;
								(C)has established
				standards for recordkeeping and to minimize the possibility of conflicts of
				interest; and
								(D)demonstrates
				compliance with any other requirements established by the Secretary.
								(3)Withdrawal of
				approvalThe Secretary may withdraw the approval of an
				accrediting body if the Secretary determines that the body does not meet the
				standards defined in paragraph (2).
							(e)Alternative
				standards for rural and underserved areas
							(1)In
				generalThe Secretary shall determine whether the standards
				established under subsection (a) must be met in their entirety for medical
				imaging examinations or radiation therapy procedures that are performed and
				planned in a geographic area that is determined by the Medicare Geographic
				Classification Review Board to be a rural area or that is
				designated as a health professional shortage area. If the Secretary determines
				that alternative standards for such rural areas or health professional shortage
				areas are appropriate to assure access to quality medical imaging examinations
				or radiation therapy procedures, the Secretary is authorized to develop such
				alternative standards.
							(2)State
				discretionThe chief executive officer of a State may submit to
				the Secretary a statement declaring that an alternative standard developed
				under paragraph (1) is inappropriate for application to such State, and such
				alternative standard shall not apply in such submitting State. The chief
				executive officer of a State may rescind a statement described in this
				paragraph following the provision of appropriate notice to the
				Secretary.
							(f)Rule of
				constructionNotwithstanding any other provision of this section,
				individuals who provide medical imaging examinations relating to mammograms
				shall continue to meet the regulations applicable under the Mammography Quality
				Standards Act of 1992, as amended.
						(g)DefinitionsAs
				used in this section—
							(1)Medical
				imagingThe term medical imaging means any
				examination or procedure used to visualize tissues, organs, or physiologic
				processes in humans for the purpose of detecting, diagnosing, treating or
				impacting the progression of disease or illness. For purposes of this section,
				such term does not include routine dental diagnostic procedures or advanced
				imaging procedures as defined in section 1834(e)(1)(B) of the Social Security
				Act.
							(2)PerformThe
				term perform, with respect to medical imaging or radiation
				therapy, means—
								(A)the act of
				directly exposing a patient to radiation including ionizing or radio frequency
				radiation, to ultrasound, or to a magnetic field for purposes of medical
				imaging or for purposes of radiation therapy; and
								(B)the act of
				positioning a patient to receive such an exposure.
								(3)PlanThe
				term plan, with respect to medical imaging or radiation therapy,
				means the act of preparing for the performance of such a procedure to a patient
				by evaluating site-specific information, based on measurement and verification
				of radiation dose distribution, computer analysis, or direct measurement of
				dose, in order to customize the procedure for the patient.
							(4)Radiation
				therapyThe term radiation therapy means any
				procedure or article intended for use in the cure, mitigation, treatment, or
				prevention of disease in humans that achieves its intended purpose through the
				emission of ionizing or non-ionizing
				radiation.
							.
		4.Payment and
			 standards for medical imaging and radiation therapySection 1848(b)(4) of the Social Security
			 Act (42 U.S.C. 1395w–4(b)(4)) is amended—
			(1)in subparagraph
			 (A), by striking the imaging and inserting medical
			 imaging and radiation therapy and;
			(2)by adding at the
			 end the following new subparagraph:
				
					(C)Payment for
				Medical Imaging and Radiation Therapy ServicesWith respect to expenses incurred for the
				planning and performing of the technical component of medical imaging
				examinations or radiation therapy procedures furnished on or after January 1,
				2013, payment shall be made under this section only if the examination or
				procedure is planned or performed by an individual who meets the requirements
				established by the Secretary under section 355 of the Public Health Service
				Act.
					.
			5.Report on the
			 effects of this Act
			(a)In
			 generalThe Secretary of
			 Health and Human Services, acting through the Director of the Agency for
			 Healthcare Research and Quality, shall submit to the Committee on Health,
			 Education, Labor, and Pensions of the Senate, the Committee on Finance of the
			 Senate, and the Committee on Energy and Commerce of the House of
			 Representatives, a report on the effects of this Act no later than 5 years
			 after the date of the enactment of this Act.
			(b)RequirementsSuch
			 report shall include the types and numbers of individuals qualified to perform
			 or plan the technical component of medical imaging or radiation therapy
			 services for whom standards have been developed, the impact of such standards
			 on diagnostic accuracy and patient safety, and the availability and cost of
			 services. Entities reimbursed for technical services through programs operating
			 under the authority of the Secretary of Health and Human Services shall be
			 required to contribute data to such report.
			
